Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
10. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
11.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

12.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
13.	Claims 1, 7, 8, 14, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dreier, (US 2012/0054553) and in view of Xie et al., (US 10,353,609).

14.	It has been noted that, a claimed invention is unpatentable if the differences between it and the prior art are "such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art." 35 U.S.C. § 103(a) (2000); KSRInt'lr. Teleflex Inc., 127 S.Ct. 1727, 1734 (2007); Graham v.John Deere Co., 383 U.S. 1, 13-14 (1966).
In Graham, the Court held that that the obviousness analysis is bottomed on several basic factual inquiries: "[(1)] the scope and content of the prior art are to be determined; [(2)] differences between the prior art and the claims at issue are to be ascertained; and [(3)] the level of ordinary skill in the pertinent art resolved." 383 U.S. at 17. See also KSR, 127 S.Ct. at 1734. "The combination of familiar elements according to known methods is likely to be obvious when it does no more; than yield predictable results." KSR, at 1739.
"When a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or in a different one. If a person of ordinary skill in the art can implement a predictable variation, § 103 likely bars its patentability." Id. at 1740.
"For the same reason, if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond his or her skill." Id.
"Under the correct analysis, any need or problem known in the field of endeavor at the time of invention and addressed by the patent can provide a reason for combining the elements in the manner claimed." Id. 11742.

As per claim 1, Dreier teaches an address range mirroring system (Figs. 1-3), comprising: a plurality of discrete memory subsystems; (Dreier discloses retrieving a mirrored memory allocation identifier from a process descriptor to the extent recited, as described 0007]-[0008], [0012]-[0013], since data may be 'classified' as critical or non-critical, there is inherently some descriptor therefor doing so); and an address range mirroring configuration subsystem  (address ranges set up as a mirrored memory, Abstract, Fig. 3 at 32, [0007], [0013] -29 identifies mirrored memory) that is coupled to the plurality of discrete memory subsystems (Dreier discloses [0007]-[0008], [0012]-[0013], where data classified as critical is seen as identifying mirrored memory allocation as recited; allocating a first portion of the mirrored memory to the process data when the mirrored memory allocation identifier indicates that the process data is to be mirrored; and writing the process data to the first portion of the mirrored memory ([0007]-[0008], [0012]-[0013] - creates and stores a mirrored copy of critical data)
Dreier does not disclose: identify an address range mirroring memory size; identify a subset of the plurality of discrete memory subsystems for address range mirroring configuration; and configure, in each of the subset of the plurality of discrete memory subsystems identified for address range mirroring configuration, address range mirroring according to the address range mirroring memory size.
Nonetheless, Xie teaches allocating a first portion of the mirrored memory to the process data when the mirrored memory allocation identifier indicates that the process data is to be mirrored; and writing the process data to the first portion of the mirrored memory. (col. 2, lines 63-col. 4, lines 1-38, col. 9, lines 24-28) Xie teaches mirrored memory to data that needs to be allocated the mirrored memory if a size of the mirrored memory is limited, in the memory allocation method provided by this embodiment of the present invention, because the BIOS provides the mirrored memory address range to the OS, the method can accurately find the mirrored memory, and allocate the mirrored memory to the data that needs to be stored in the mirrored memory.  Therefore, this method ensures usage efficiency of the limited mirrored memory and improves system reliability, Xie col. 2, lines 63-col. 4, lines 1-38, col. 9, lines 24-28)
The disclosures by Dreier and Xie are analogous because they are in the same field of endeavor of writing in storage systems. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing data of the invention, having the teaches of Dreier and Xie before them, to modify the teaching Dreier to include the teachings of Xie since Xie discloses usage identifiers for indicating mirrored memory allocation would improves the efficiency of the system by using an already known and used identifier thereby reducing the amount of time to allocate kernel memory. (Xie, col. 9, lines 44-col. 10, lines 1-25)

As per claims 7 and 20, Dreier and Xie  further comprising: a plurality of processing subsystems, wherein each of the plurality of processing subsystems is configured to utilize a respective one of the plurality of discrete memory subsystems as a local memory subsystem.

Dreier-Xie teaches wherein the address range mirroring node usage identification is provided by an address range mirroring node usage flag that prevents the BIOS from configuring address range mirroring in all of the plurality of processing subsystem/memory subsystem nodes.  (Dreier discloses obtaining the memory information from BIOS ([0014], [0025], Xie teaches mirrored memory to data that needs to be allocated the mirrored memory if a size of the mirrored memory is limited, in the memory allocation method provided by this embodiment of the present invention, because the BIOS provides the mirrored memory address range to the OS, the method can accurately find the mirrored memory, and allocate the mirrored memory to the data that needs to be stored in the mirrored memory.  Therefore, this method ensures usage efficiency of the limited mirrored memory and improves system reliability, Xie col. 2, lines 63-col. 4, lines 1-38, col. 9, lines 24-28)

As per claims 8 and 14, see the rejection above. Specifically, Dreier-Xie teaches a type of Information Handling System (HIS). (Dreier [0007]-[0008], [0012]-[0013], Xie, col. 9, lines 44-col. 10, lines 1-25)
Koladi (US 10,824,525) also disclose a system using dynamic address space mirroring.
 Allowable Subject Matter
Claims 2-6, 9-13, and 15-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The examiner requests, in response to this office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application. When responding to this office action, applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections. See 37 C.F.R.I .Hi(c). In amending in reply to a rejection of claims in an application or patent under reexamination, the applicant or patent owner must clearly point out the patentable novelty which he or she thinks the claims present in view the state of the art disclosed by the references cited or the objections made. The applicant or patent owner must also show how the amendments avoid such references or objections. Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMMARA R PEYTON whose telephone number is (571)272-4157. The examiner can normally be reached on 9am-5pm, EST M-F. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Henry Tsai can be reached on 571-272-4176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TAMMARA R PEYTON/Primary Examiner, Art Unit 2184                                                                                                                                                                                                        December 17, 2022